DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 2-5 are objected to because of the following informalities:  

As per Claim 2:
Equation (1), the term “                        
                            <
                            x
                            ,
                             
                            
                                
                                    φ
                                
                                
                                    τ
                                    ,
                                    a
                                
                            
                            >
                        
                    ”  should be --                        
                            <
                            x
                            
                                
                                    t
                                
                            
                            ,
                             
                            
                                
                                    φ
                                
                                
                                    τ
                                    ,
                                    a
                                
                            
                            
                                
                                    t
                                
                            
                            >
                        
                    -- to match the definitions provided later in the claim.

As per Claim 3:
Line 6, the phrase “represents a m x n -dimension” should be --represents an m x n -dimension-- for proper grammar.

As per Claim 4:
Line 3, the phrase “the singular values” should be --the plurality of singular values-- to match the terminology used previously in the claims.

As per Claim 5:
represents a m x n -dimension” should be --represents an m x n -dimension-- for proper grammar.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the singular values of each sub-matrix" in line 15 and the limitation “the Tsallis entropy values” in line 16.  There is insufficient antecedent basis for these limitations in the claim.  Previously, the claim only recites that a plurality of singular values is obtained from sub-matrixes, and not that there are singular values for each of the sub-matrixes.  Additionally, the claim only recites calculating a singular Tsallis entropy value, and therefore the plural Tsallis entropy values as recited in the claim is indefinite as it is unclear as to what are the other Tsallis entropy values.

Claim 2 recites an Equation (1) with parameters that are not defined.  This includes the parameters                     
                        x
                    
                ,                     
                        
                            
                                φ
                            
                            
                                τ
                                ,
                                a
                            
                        
                    
                , and                     
                        a
                        (
                        t
                        -
                        τ
                        )
                    
                .

Claim 4 recites an Equation (4) with parameters that are not defined.  This includes the parameters                     
                        
                            
                                U
                            
                            
                                c
                                ×
                                l
                            
                        
                    
                ,                    
                         
                        
                            
                                A
                            
                            
                                l
                                ×
                                l
                            
                        
                    
                 and                      
                        
                            
                                V
                            
                            
                                l
                                ×
                                d
                            
                        
                    
                .

Claim 4 recites an Equation (5) with parameters that are not defined.  This includes the parameter                     
                        R
                    
                .

Claim 4 recites the limitations "the c x d -dimension sub-matrixes obtained after the division" in lines 6-7 and “the Tsallis entropy values of the singular values of respective sub-matrixes" in line 16.  There is insufficient antecedent basis for these limitations in the claim. 

Claims 3 and 5 are rejected based on their dependency to Claims 1 and 2, respectively, for the reasons stated above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC D LEE/Primary Examiner, Art Unit 2851